Appellant was indicted for felony theft. Upon trial he was convicted, and his punishment fixed at imprisonment in the penitentiary for five years.
Attack was made upon the indictment because returned by an illegal grand jury. The indictment was returned by the same grand jury, the selection and organization of which we had occasion to consider in Russell v. State, 92 Tex.Crim. Rep., 242 S.W. Rep., 240, Saulter v. State, 92 Tex.Crim. Rep., 242 S.W. Rep., 242. We refer to those cases for our reason for holding the said grand jury to have been illegally selected, and the indictments returned thereby invalid. For the same reasons the judgment in this case must be reversed and the prosecution dismissed, and it is so ordered.
Dismissed. *Page 549